Britt, J.
Following his conviction in Superior Court, defendant requested that an attorney other than his trial attorney be assigned to represent him on appeal to this Court. Attorney L. Hugh West, Jr., was appointed and proceeded to perfect the appeal; however, said attorney states in the record that he has carefully read the record and the law with respect thereto and can find nothing in the record which he can in good faith assign as error. At the same time, he requests that this Court carefully review-the record and grant the defendant a new trial if reversible error is discovered.
Accordingly we- have carefully reviewed the entire record in this case and find that the defendant was given a fair trial, free from prejudicial error, and that the sentences imposed were within statu*407tory limits. State v. Hopper, 271 N.C. 464, 156 S.E. 2d 857; State v. Elliott, 269 N.C. 683, 153 S.E. 2d 330.
The judgment of the Superior Court is Affirmed.
BrocK and Parker, JJ., concur.